
	
		II
		112th CONGRESS
		1st Session
		S. 1485
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Udall of New Mexico
			 (for himself, Mr. Heller,
			 Mr. Bingaman, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Tariff Act of 1930 to include
		  ultralight vehicles under the definition of aircraft for purposes of the
		  aviation smuggling provisions under that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may cited as the
			 Ultralight Aircraft Smuggling
			 Prevention Act of 2011.
		2.Amendments to the
			 aviation smuggling provisions of the Tariff Act of 1930
			(a)In
			 generalSection 590 of the
			 Tariff Act of 1930 (19 U.S.C. 1590) is amended—
				(1)by redesignating
			 subsection (g) as subsection (h); and
				(2)by inserting after
			 subsection (f) the following:
					
						(g)Definition of
				aircraftAs used in this
				section, the term aircraft includes an ultralight vehicle, as
				defined by the Administrator of the Federal Aviation
				Administration.
						.
				(b)Criminal
			 penaltiesSubsection (d) of section 590 of the Tariff Act of 1930
			 (19 U.S.C. 1590(d)) is amended in the matter preceding paragraph (1), by
			 inserting , or attempts or conspires to commit, after
			 commits.
			(c)Effective
			 dateThe amendments made by this section apply with respect to
			 violations of any provision of section 590 of the Tariff Act of 1930 on or
			 after the 30th day after the date of the enactment of this Act.
			3.Interagency
			 collaborationThe Assistant
			 Secretary of Defense for Research and Engineering shall, in consultation with
			 the Under Secretary for Science and Technology of the Department of Homeland
			 Security, identify equipment and technology used by the Department of Defense
			 that could also be used by U.S. Customs and Border Protection to detect and
			 track the illicit use of ultralight aircraft near the international border
			 between the United States and Mexico.
		
